Title: To George Washington from Robert Hunter Morris, 31 October–1 November 1755
From: Morris, Robert Hunter
To: Washington, George

 

Sir
[31 October–1 November, 1755]

Good Intelligences being of the utmost Consequences at this Juncture, and Mr Gist knowing more of Indians and of the Nature of the Country than any man here I have availd myself of his coming and desird him to go by Mr Weisers & consult with him in what manner to obtain true Accots of the Motions of the Enemy & to settle a Correspondance with You at Fort Cumberland. He will not be long detaind in doing this & by him you will receive full and certain Intelligence.
Several of my Letters say that there is a large Body of French & Indians destind Against this Province and Virginia & that they were seen to pass the Alleghany Hills.
The Party intended for Virginia will no doubt begin their Hostilities at or near the Fort. That wch marches this way it is suspected have a Design to seize and fortify Shamokin and to send their Indians especially the Delawares whose Scheme this is said to be as a means to put them again into Possession of their Country to scalp the Inhabitants and hinder them from obstructing this grand Design.
I hope this Scheme is not in the Intention of the Enemy for if it be I know not how it can be prevented without large assistance from the Neighboring Provinces & a Detachment of regular forces.
I have orderd that the earliest Intelligence be sent to you of the Motions & Progress of the Enemy, that in case you can spare any Assistance it may be properly employ’d or want it from our Inhabitants who are all Volunteers & without any compensation or Pay for their Services they may assist you. I am Sir Your most humble Servant

Robt H: Morris


Please to direct your Letters to the Care of Mr Wm Buchanan at Carlisle. I have given him directions to forward them to me.
As there may be more danger in Cumberland County than in York County I desire you will direct your Letters to the care of George Stevenson Esquire at York who has my Directions to forward your Dispatches to me.

